Citation Nr: 0528165	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C. Chapter 35.

4.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from September 1942 to August 
1945.  He was awarded the Combat Infantryman's Badge and the 
Purple Heart Medal.  He died in May 1999.  The appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In November 2003, the Board denied the appellant's claim for 
accrued benefits and remanded the issues listed above for 
further evidentiary development.  This case has since been 
returned to the Board for further appellate action.

The Board observes that the April 2005 supplemental statement 
of the case erroneously identified the accrued benefits issue 
as a matter still on appeal.  Since that issue has already 
been decided in a final Board decision, it will be addressed 
no further here.


FINDINGS OF FACT

1.  The veteran's death in May [redacted], 1999, was due solely to 
the effects of adenocarcinoma of colon. 

2.  During the veteran's lifetime, service connection had 
been established for residuals of frozen feet, evaluated as 
30 percent disabling, and for nerve damage to the right and 
left feet, each evaluated as 10 percent disabling.

3.  Colon cancer was not present within one year of the 
veteran's discharge from service and was not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  Eligibility for DIC benefits under the provision of 38 
U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2005).

3.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is not established.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807 (2005); 38 C.F.R. 
§§ 21.3020, 21.3021(2004).

4.  Eligibility for service-connected burial benefits is not 
established.  38 C.F.R. § 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), are 
applicable to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  However, 
for reasons expressed immediately below, the Board finds that 
resolution of the remaining issues on appeal is based on the 
operation of law and that the VCAA is generally not 
applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case here with respect to the issues of 
entitlement to DIC benefits under 38 U.S.C. § 1318, 
entitlement to DEA benefits under 38 U.S.C. Chapter 35, and 
entitlement to service-connected burial benefits.  As 
explained below, these issues are being denied due to lack of 
legal merit.  Therefore, based on the Court's decision in 
Manning, the Board concludes that these claims are not 
subject to the provisions of the VCAA.  

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the appellant's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the appellant 
should provide any pertinent evidence in her possession, was 
provided in an October 2004 letter from the RO to the 
appellant and her representative.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the appellant that she had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained, 
as has a medical opinion.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The appellant specifically stated in 
a November 2004 VA Form 21-4138 that there was no additional 
evidence, and that she wished to waive the 60-day period for 
submitting evidence.  The Board is also unaware of any 
outstanding evidence that could be obtained to substantiate 
the claim.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the appellant's claim in April 2005.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
claims.  

Entitlement to service connection for the cause of the 
veteran's death.

The appellant is seeking service connection for the cause of 
the veteran's death.  In essence, she contends that the 
veteran's service-connected foot disabilities contributed 
substantially or materially to cause his death.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused or contributed substantially or 
materially to cause death.  A service-connected disability is 
one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The Certificate of Death indicates that the veteran died in 
May 1999, at the age of 77.  The immediate cause of death was 
certified as adenocarcinoma of the colon.  No other condition 
was certified as an immediate or contributory cause of death.  
No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for residuals of frozen feet, evaluated as 30 percent 
disabling, and for nerve damage to the right and left feet, 
each evaluated as 10 percent disabling.

There is no medical evidence suggesting that the fatal colon 
cancer was present in service or until many years thereafter, 
nor is there any medical evidence suggesting that the colon 
cancer was etiologically related to service or service-
connected disability.  Moreover, the appellant has not 
alleged that the colon cancer was connected to service in any 
way.

In support of her contention that the veteran's death was 
related to his service-connected foot disabilities, the 
appellant submitted a letter dated in August 2000 from the 
veteran's private physician, M.J.K., M.D.  In that letter, 
M.J.K. clearly stated that the veteran's death "cannot be 
attributed to his underlying service-connected disability."  
However, the letter went on to state that individuals who are 
in a weakened state have much less ability to tolerate 
chemotherapy, surgery, and other modalities of anticancer 
treatment, and that the veteran had an extremely difficult 
time tolerating such treatments, and as such, the potential 
benefits of this treatment could not be realized to their 
greatest potential.  Significantly, M.J.K. then stated that 
"[w]hether or not this would have had a significant impact 
on [the veteran's] situation is impossible to say."  

M.J.K. continued that in the veteran's situation, "the 
overall prognosis under any circumstance would be poor, but 
it is possible his longevity would have been enhanced if he 
were able to tolerate the treatment better.  In this regard, 
I think that any condition that would contribute significant 
weakness whether it be the cancer itself, a comorbid medical 
illness, a chronic service-connected disability, or anything 
of this nature would likely impact ones ability to tolerate 
chemotherapy and might possibly influence longevity or even 
cure."  

While M.J.K.'s letter hints at a theoretical relationship 
between the veteran's service-connected disabilities and his 
death, his acknowledgment that the impact on the veteran's 
situation is impossible to say renders the opinion 
speculative and inconclusive.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Moreover, VA regulations specifically provide 
that the determination as to whether a service-connected 
disability is the principal or a contributory cause of death 
is to be made without recourse to speculation.  See 38 C.F.R. 
§ 3.312(a) (2005).

Similarly, M.L.K.'s statement of the possibility that the 
veteran's longevity or cure might have been influenced if he 
were able to tolerate treatment better is also speculative.  
Indeed, M.L.K.'s statement naturally includes the unstated 
corollary that his longevity or cure might not have been so 
influenced.  Medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The appellant's representative asserted in an April 2002 
submission that M.L.K. stated his belief that the veteran's 
service-connected disabilities "put the veteran in a 
weakened state and had a negative affect [on] his ability to 
fight the cancer."  This is not an accurate description of 
M.L.K.'s statement.  M.L.K. clearly did not reach such a 
definitive conclusion with respect to the veteran.  His 
statement with respect to individuals who are in a weakened 
state having much less ability to tolerate chemotherapy was 
not specifically applied to the veteran.  Rather, in 
addressing the veteran's specific situation, M.L.K. was, as 
discussed above, inconclusive, stating "[w]hether or not 
this would have had a significant impact on [the veteran's] 
situation is impossible to say."

While M.L.K.'s letter does not provide probative evidence 
with respect to a relationship between the veteran's death 
and his service-connected disabilities, a VA medical opinion 
was obtained in April 2005.  A VA physician reviewed the 
veteran's claims folder, noting a history of colon cancer, 
hypertension, coronary artery disease, idiopathic 
thrombocytopenic purpora, congestive heart failure, 
hypercholesterolemia, as well as cold injury residuals and 
degenerative joint disease of the feet.  He also reviewed the 
letter of M.L.K.  The reviewing physician concluded that, 
"it is my medical opinion that the veteran's cold injury 
residuals did not in any way contribute to his death."  He 
further stated "I do not see that his cold injury exposure 
in any way contributed significantly to any of his 
comorbidities."  He also stated, "I do not think that his 
cold injury exposure or cold injury residuals significantly 
contributed to the cancer...and I do not think that they 
impacted his ability to tolerate chemotherapy and possibly 
influence longevity or even cure."  He noted that the 
veteran's overall prognosis was poor and he found it more 
likely that the veteran's congestive heart failure and 
coronary artery disease would account for any decreased 
ability to deal with treatment.  

The Board finds that the April 2005 VA medical opinion is 
conclusive as to the contribution of the veteran's service-
connected disabilities to his death, and is well-explained.  
The Board therefore adopts its reasoning and conclusions.  In 
so finding, the Board notes that the April 2005 opinion is 
based on a review of the veteran's medical records.  

The Board also finds it significant that the April 2005 
opinion is consistent with VA regulations stating that minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would generally not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).  
The veteran's service-connected foot disabilities are 
certainly in the nature of quiescent disabilities involving 
muscular or skeletal functions, which do not materially 
affect other vital body functions.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, since she is a 
lay person, her opinions concerning matters requiring medical 
expertise have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318.

The appellant is seeking DIC benefits under 38 U.S.C. § 1318.  
In essence, she contends that the veteran's service-connected 
disabilities prevented him from working, and that he would 
have been eligible for total disability if he had applied for 
it.

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA, but was not receiving compensation 
because: (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  See 38 C.F.R. § 
3.22(b) (2005).

The appellant's claim centers on the veteran's hypothetical 
entitlement to a 100 percent rating at the time of his death, 
as it is uncontested that such a rating was not in effect and 
had never been granted.  She stated in a March 2001 VA Form 
21-4138 that "[i]f the V.A. had notified [the veteran] 
concerning unemployability benefits I am sure he would have 
applied and at least been considered."  Moreover, she 
specifically requested a hypothetical analysis in an October 
2004 VA Form 21-4138.

The Board notes that in Wingo v. West, 11 Vet. App. 307 
(1998), the Court interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the veteran in a claim 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period before he 
died.  The Court concluded that the language of section 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if the 
veteran had applied for compensation during his lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. § 
20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 U.S.C. 
§ 1318.  The Federal Circuit held that VA could properly 
construe the "entitled to receive" language of sections 
1311(a)(2) and 1318 in the same way, and could properly 
construe the language of the two statutory sections to bar 
the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision. 

The veteran was not a prisoner of war, he died more than 10 
years following his retirement from active service, and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to Dependents' Educational Assistance benefits 
pursuant to 38 U.S.C. Chapter 35.

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2005), 38 C.F.R. §§ 21.3020, 21.3021 (2004).

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects and the appellant does not contest that the veteran 
did not have a disability evaluated as total and permanent in 
nature resulting from a service-connected disability at the 
time of his death.  Accordingly, the appellant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1) (West 2002); 
38 C.F.R. § 3.807 (2005); 38 C.F.R. § 21.3021(a) (2004).

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis, 6 Vet. App. at 
430.  

Entitlement to service-connected burial benefits.

When a veteran dies as a result of a service-connected 
disability or disabilities, payment may be made toward the 
expenses incurred by his funeral and burial, as provided in 
this section. 38 C.F.R. § 3.1600 (2005).

It has been determined that service connection for the cause 
of the veteran's death is not warranted; that is, he did not 
die as a result of a service-connected disability or 
disabilities.  

Because the veteran does not meet the basic criteria under 
the law for eligibility for service-connected burial 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis, 6 Vet. App. at 430.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C. § 1318 are denied.

DEA benefits under 38 U.S.C. Chapter 35 are denied.

Service-connected burial benefits are denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


